Case: 08-30620     Document: 00511065295          Page: 1    Date Filed: 03/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 29, 2010
                                     No. 08-30620
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KENNETH HILLS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-81-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        Kenneth Hills, federal prisoner # 30099-034, having pleaded guilty to one
count of conspiring to distribute crack cocaine and two counts of distributing
crack cocaine, was sentenced to 51 months of imprisonment on each count, with
the sentences to run concurrently. Hills appeals the denial of his motion for
reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2) (modification of an
imposed term of imprisonment based on an advisory guidelines sentencing range



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30620    Document: 00511065295 Page: 2         Date Filed: 03/29/2010
                                 No. 08-30620

that has subsequently been lowered) and the recent amendment to the crack-
cocaine sentencing guidelines (Amendment 706).
      Hills contends the district court erred by denying his motion solely because
the amended advisory guidelines sentencing range overlapped with the original
sentence. He claims: the district court was required to provide specific reasons
for its decision; and he was entitled to a sentence reduction in the light of his
history of substance abuse, medical history, previous gambling problems, and
exemplary post-sentencing conduct.
      The district court’s decision whether to reduce a sentence pursuant to
§ 3582(c)(2) is reviewed for an abuse of discretion. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009), petition for cert. filed (28 Jan. 2010) (No. 09-8939).
Section 3582(c)(2) permits such discretionary modification in certain cases where
the advisory guidelines sentencing range has been subsequently lowered by the
Sentencing Commission. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.)
cert. denied, 130 S. Ct. 517 (2009). In such cases, the district court may reduce
the sentence after considering the applicable factors under 18 U.S.C. § 3553(a)
and the applicable guideline policy statements. 18 U.S.C. § 3582(c)(2).
      The sentencing court, however, is not required either to provide reasons
for its denial of a § 3582(c)(2) motion or to explain its consideration of the
§ 3553(a) factors. Evans, 587 F.3d at 673-74. If the record shows the district
court gave due consideration to the motion as a whole and implicitly considered
the § 3553(a) factors, there is no abuse of discretion. United States v. Whitebird,
55 F.3d 1007, 1010 (5th Cir. 1995).
      The record reflects that, in denying a sentence reduction, the district court
implicitly considered the applicable 18 U.S.C. § 3553(a) factors. See § 3582(c)(2).
When conducting its analysis, the court had the benefit of, inter alia, the original
presentence investigation report, the amendment eligibility worksheet, Hills’
inmate profile, his plea agreement, and the factual basis supporting his plea.
Although the court did not make its analysis express, it was not required to do

                                         2
  Case: 08-30620    Document: 00511065295 Page: 3       Date Filed: 03/29/2010
                                No. 08-30620

so, as noted supra. Accordingly, there was no abuse of discretion in denying the
motion to reduce.
      AFFIRMED.




                                       3